Citation Nr: 0724132	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for the claimed post-
operative residuals of surgery for strabismus.  

4.  Entitlement to service connection for claimed 
thrombocytopenia. 

5.  Entitlement to service connection for a claimed thyroid 
disorder.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected hepatitis C with 
gastroesophageal reflux disease and hiatal hernia ( 
hereinafter hepatitis C).  

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected eczema with psoriasis (skin 
disorder).  

8.  Entitlement to an initial compensable evaluation for the 
service-connected sinusitis.  

9.  Entitlement to an initial compensable evaluation for the 
service-connected pelvic inflammatory disease (PID).  

10.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the left wrist 
(left wrist disability).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The veteran served on active military duty from March 1980 to 
September 2000.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2005 to the RO for a personal hearing, which 
was conducted at the RO in August 2005..  

The VA treatment records dated in 2006 and 2007 and private 
treatment records dated in 2007 were added to the claims 
files after the July 2006 Supplemental Statement of the Case 
along with a waiver of RO review.  See 38 C.F.R. § 20.1304 
(2006).  

The issue of an initial compensable evaluation for the 
service-connected left wrist disability is being remanded to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified by VA if further action is required on her part.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have hearing 
disability for VA compensation purposes.  

2.  The veteran currently is not shown to have tinnitus due 
to an event or incident of her period of military service.  

3.  The veteran currently is not shown to have any post-
operative residuals of surgery for strabismus due to an event 
or incident of her period of active military service.  

4.  The veteran currently is not shown to have 
thrombocytopenia due to an event or incident of her period of 
military service.  

5.  The veteran currently is not shown to have a thyroid 
disorder due to an event or incident of her period of 
military service.  

6.  The service-connected hepatitis B is not shown to have 
caused no more than minimal liver damage; there was no 
evidence of moderate liver damage with disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression.  

7.  The service-connected skin disability is not shown to 
have involved constant exudation or itching, extensive 
lesions or marked disfigurement prior to August 30, 2002; 
neither an extensive or exposed surface nor involvement of 20 
percent or more of the total body surface or exposed area is 
demonstrated beginning August 30, 2002.  

8.  The service-connected sinusitis is not shown to be 
productive of incapacitating episodes requiring antibiotic 
treatment or three or more non-incapacitating episodes 
manifested by headaches, pain and purulent discharge or 
crusting per year.  

9.  The service-connected PID currently is not shown to 
require continuous medical treatment.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a hearing loss must 
be denied by operation of law.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  The veteran does not have a disability manifested by the 
post-operative residuals of surgery for strabismus due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a disability manifested by 
thrombocytopenia due to disease or injury that was incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

5.  The veteran does not have a thyroid disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected hepatitis C 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 
7345, 7346 (2000); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Codes 7312, 7346, 7354 (2006).  

7.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected skin 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7806 (2001, 2006).  

8.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected sinusitis have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6510 (2006).  

9.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected PID have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.116 including Diagnostic Code 7614 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2003 and August 2006, the RO sent the veteran a 
letter, with a copy to her representative, in which she was 
informed of the requirements needed to establish service 
connection and an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in her 
possession that pertains to a claim.  

The Board notes that the veteran was informed in August 2006 
that an appropriate disability rating and effective date 
would be assigned if any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in March 2001, March 2003, and May 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her August 2005 RO hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Hearing Loss, Tinnitus, And Post-Operative Residuals Of 
Surgery For Strabismus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Although the veteran noted blurred vision in August 1999 and 
a hearing loss on his June 2000 discharge medical history 
report, his service medical records do not contain any 
findings of hearing loss, tinnitus or the residuals of 
strabismus surgery.  In fact, audiological examinations 
throughout service, including on separation examination in 
June 2000, are within the VA definition of normal.  

Moreover, the post-service medical evidence does not show 
evidence of disability manifested by hearing loss, tinnitus 
or the residuals of strabismus surgery, including on VA eye 
and audiologic examinations in 2001.  

As there is no current medical evidence of hearing 
disability, tinnitus, or residuals of strabismus surgery, 
there cannot be competent evidence showing a nexus between 
claimed hearing loss, tinnitus, or residuals of strabismus 
surgery and any event or incident of military service.  

Because not all of the elements of Hickson are shown, service 
connection must be denied for hearing loss, tinnitus, and 
residuals of strabismus surgery.  


Thrombocytopenia And A Thyroid Disorder

The service medical records contain an impression in October 
1988 of TFT consistent with high thyroid binding globulin, 
and the diagnosis on October 3, 1991 was rule out 
hyperthyroidism.  Probable thyroiditis was diagnosed on 
October 22, 1991.  It was reported in November 1991 that 
thyroid function was normal although T4 was high due to a 
binding protein abnormality that was genetic.  

The assessment in March 1993 during service was that of rule 
out thyroid problems; the assessment in April 1993 was that 
the veteran was still euthyroid, with a binding protein 
abnormality.  Although there were references to a thyroid 
problem in subsequent medical history reports in September 
1993 and July 1997, there were no subsequent medical findings 
involving the thyroid, including on separation examination in 
June 2000.  

It was noted on April 12, 2000 that the veteran was taking a 
high dose of Infergen and had developed thrombocytopenia, 
which is a low platelet count in the blood; thrombocytopenia 
was noted again on April 27, 2000.  It was reported in May 
2000 that the veteran's thrombocytopenia had resolved when 
she stopped taking Infergen.  

The multiple post-service blood tests showed platelet counts 
within normal limits both prior to and after one low count in 
January 2003.  There is no post-service diagnosis of 
thrombocytopenia.  

The veteran said on VA examination in March 2001 that, as far 
as she knew, she did not have a thyroid problem.  The 
diagnosis on VA examination in March 2003 was that of 
thyroid, parathyroid, and TSH within normal limits.  
According to the results of blood work done in November 2005, 
TFT results did not indicate hypothyroidism.  

Although the veteran's service medical records show possible 
thyroid problems prior to 1993, there was no finding on 
separation examination in June 2000 or currently of a thyroid 
disorder in the post-service medical records on file.  

Consequently, as all of the elements needed to warrant 
service connection for either thrombocytopenia or a thyroid 
disorder have not been shown, service connection for 
thrombocytopenia and a thyroid disorder must be denied.  

The Board acknowledges the veteran's August 2005 testimony 
and the written statements from and on behalf of the veteran.  
However, questions of medical diagnosis or causation require 
the specialized knowledge and experience of a trained 
physician.  A layperson is not competent to make a 
determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against each of the veteran's service connection claims, as 
noted above, the doctrine of reasonable doubt is not for 
application with respect to these issues.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).  


Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Several of the service-connected disabilities are rated under 
hyphenated diagnostic codes that include a code that ends in 
"99."  A designation of a diagnostic code that ends in 
"99" reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with another diagnostic code indicates that the disability 
has been rated as analogous to the second code listed.  See 
38 C.F.R. §§ 4.20, 4.27 (2006).   


Hepatitis C

Schedular Criteria 

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating hepatitis C, 
effective on July 2, 2001.  The veteran's hepatitis C was 
assigned a 30 percent disability rating, by rating decision 
in September 2001, under Diagnostic Code 7399-7346, effective 
on October 1, 2000.  

Prior to the July 2, 2001, regulatory change, 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, was the appropriate rating 
code for infectious hepatitis.  Following the regulation 
change, Diagnostic Code 7345 was amended and is currently 
used to rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  Diagnostic Code 7354 now 
contains criteria for evaluating hepatitis C.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2004).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new schedular criteria in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7345, effective prior to July 2, 2001, a noncompensable 
evaluation was assigned for hepatitis that had healed and was 
nonsymptomatic.  

A 10 percent evaluation under Diagnostic Code 7345 required 
that the disease be productive of demonstrable liver damage 
with mild gastrointestinal disturbance.  

A 30 percent rating was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  

A 60 percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000).  

The revised regulations add a new diagnostic code, 38 C.F.R. 
§ 4.114, Diagnostic Code 7354, which specifically governs the 
evaluation of hepatitis C, as well as non-A, non-B hepatitis.  
Pursuant to this regulation, a noncompensable evaluation is 
assigned when the disability is nonsymptomatic.  

A 10 percent rating requires that the disease be productive 
of intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  

Further, a 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia, 
without weight loss or hepatomegaly, requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes, with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes, with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  

Further, a 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss, or other 
indication of malnutrition, and hepatomegaly; or 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  

Finally, a 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  In addition, a note following the Diagnostic Code 7354 
provides that an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).  

38 C.F.R. § 4.112 was amended in May 2001, effective on July 
2, 2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  38 C.F.R. § 4.112 
(2006).  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
the onset of the disease.  

Under Diagnostic Code 7346, both before and beginning on July 
2, 2001, a 30 percent evaluation is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is in order for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7312, effective on July 2, 2001, 
cirrhosis as a sequella of hepatitis C is rated as 100 
percent disabling when it causes generalized weakness, 
substantial weight loss, and persistent jaundice, or with one 
of the following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).  

A 70 percent disability rating is assigned for cirrhosis when 
there is a history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy, but with periods of remission between attacks.  

A 50 percent disability rating is assigned for cirrhosis when 
there is a history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy.  

A 30 percent evaluation is assigned for cirrhosis when there 
is portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  

A 10 percent rating is provided for cirrhosis of the liver 
manifested by symptoms such as weakness, anorexia, abdominal 
pain, and malaise.  Note: For evaluation under Diagnostic 
Code 7312, documentation of cirrhosis (by biopsy or imaging) 
and abnormal liver function tests must be present.  38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (2006).  

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, are not to be combined with each 
other.  

A single evaluation should be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  


Analysis

The veteran is currently assigned a 30 percent evaluation for 
her service-connected hepatitis C.  

The medical evidence prior to July 2, 2001, indicates that 
the veteran had developed thrombocytopenia in service while 
on high doses of Infergen, and that the thrombocytopenia 
resolved prior to service discharge when she stopped taking 
Infergen.  When examined for service discharge in June 2000, 
she was 65 inches tall and weighed 175 pounds.  

When examined by VA in March 2001, the veteran was 65 inches 
tall and weighed 186 pounds.  She did not think she currently 
had a thyroid problem.  There was no history of a blood 
transfusion.  It was noted that magnetic resonance imaging of 
the abdomen in July 2000 was considered normal.  

An upper gastrointestinal series showed a small hiatal hernia 
without evidence of gastroesophageal reflux.  Laboratory 
tests in March 2001 showed a red blood cell count within 
normal limits; hemoglobin, hematocrit, SGOT and SGPT levels 
were elevated.  The diagnoses were those of hepatitis C and 
gastroesophageal reflux disease.  

Although the medical evidence prior to July 2, 2001 shows 
some hepatitis C related problems, there is no evidence of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
as required for an evaluation in excess of 30 percent under 
Diagnostic Code 7345.  

Additionally, there is no evidence prior to July 2, 2001 of 
symptomatology required for a rating in excess of 30 percent 
for hiatal hernia, under Diagnostic Code 7346, including 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or evidence of other symptom 
combinations productive of severe impairment of health.  

Therefore, the Board finds that the evidence does not meet 
the criteria for a 30 percent evaluation under the criteria 
in effect prior to July 2, 2001.  See 38 C.F.R. § 4.7 (2000).  

Under the criteria effective on July 2, 2001, a 40 percent 
evaluation is warranted under Diagnostic Code 7345, for 
hepatitis C, when the veteran has daily fatigue, malaise and 
anorexia, with minor weight loss and hepatomegaly; or when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the previous 12 month period.  As noted, to warrant a 
rating in excess of 30 percent for a hiatal hernia, there 
would need to be evidence of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or evidence of other symptom combinations productive 
of severe impairment of health.   

In the instant case, the Board finds that, based on the VA 
and private treatment records on file, the service-connected 
hepatitis C is also appropriately rated as 30 percent 
disabling under the criteria effective on July 2, 2001.  

When evaluated by VA in February 2003, the veteran was 65 
inches tall and weighed 200 pounds.  She said that she was 
taking medication for her gastrointestinal problems, which 
helped somewhat.  She complained of occasional burning in the 
chest, made worse by stress.  There was no history of nausea, 
vomiting, hematemesis, melena, weight loss, fever, anemia, or 
severe abdominal pain.  

An April 2005 private liver biopsy showed deterioration of 
the liver.  

According to a May 2006 VA gastrointestinal evaluation, the 
veteran was working part time as a paralegal.  She complained 
of fatigue and an inability to exercise with weight gain.  
She was 65 inches tall and weighed 221 pounds.  She was 
taking medication, which she said helped relieve her 
gastrointestinal symptoms.  She noted occasional reflux and 
right upper quadrant pain without vomiting or nausea.  There 
was no hepatosplenomegaly.  It was reported that an upper 
gastrointestinal series was normal.  

The pertinent diagnosis was hepatitis C now advanced to the 
cirrhotic stage, as evidenced by last biopsy, with functional 
impairment.  It was noted that the veteran was unable to 
exercise and got fatigued easily.  A VA echogram of the 
abdomen in December 2006 was considered stable.  

Despite recent evidence of cirrhosis of the liver, which 
caused fatigue and made it difficult for the veteran to 
exercise, she was working part time and was helped by her 
medications.  The evidence since July 2001 does not show 
symptoms of cirrhosis that would warrant a 50 percent rating 
under Diagnostic Code 7312, which require a history of an 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis).  In 
fact, there is no evidence of ascites, encephalopathy or 
erosive gastritis.  

Additionally, the medical evidence since July 2001 does not 
show symptoms warranting an evaluation in excess of 30 
percent under the diagnostic code for either hepatitis C or a 
hiatal hernia.  

This means that there is a lack of evidence of anorexia, with 
minor weight loss and hepatomegaly; or incapacitating 
episodes having a total duration of at least four weeks in a 
year; or vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or evidence of other symptom 
combinations productive of severe impairment of health.  

Accordingly, an initial rating in excess of 30 percent for 
the service-connected hepatitis C is not warranted.  


Skin Disability

Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of August 30, 2002 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Diagnostic Code 7806, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.); a 10 percent rating was assigned 
when there was eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area; a 30 
percent rating was warranted when there was eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating was warranted if there 
was eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  

Pursuant to the revised criteria for Diagnostic Code 7806 
effective from August 30, 2002, a no percent evaluation is 
assigned when the skin condition involves less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected and no more than topical therapy required during the 
past 12-month period; a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or exposed areas are affected or there is 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period; a 30 percent rating is warranted when for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Analysis

The veteran was granted service connection for a skin 
disability in a September 2001 rating decision and assigned a 
10 percent evaluation under Diagnostic Code 7806 for eczema.  

Prior to August 2002, the relevant medical evidence on file 
reveals that there was no evidence of active eczema on VA 
examination in March 2001; there was nonspecific dermatitis 
of the left forearm and localized psoriasis.  VA outpatient 
records for June 2002 reported mild psoriasis of the right 
elbow and scalp, spider angiomas on the face, telangiectases 
on the arms and palmar erythema.  

Although the medical evidence prior to August 30, 2002 shows 
involvement on an exposed surface, with some possible 
itching, it is not shown that he has symptomatology 
indicative of constant exudation or itching, extensive 
lesions or marked disfigurement.  

Consequently, the Board finds that the disability picture 
prior to August 30, 2002 for the veteran's service-connected 
skin disorder does meet the criteria for a 30 percent 
evaluation under Diagnostic Code 7806.  38 C.F.R. § 4.7 
(2006).  

The medical evidence subsequent to August 30, 2002 reveals 
that, when examined by VA in March 2003, the veteran had a 
small, well-circumscribed erythematosus scaly patches on the 
right elbow and bilateral lateral malleolus, as well as 
irregular erythematosus patches on the dorsum of the arms and 
palm.  The diagnoses were those of chronic mild psoriasis 
with no evidence of eczema, although the diagnosis could have 
been mislabeled; and nonspecific eruption of the arms since 
treatment with Interferon for hepatitis C.  

On VA examination of the skin in May 2006, the veteran 
complained of having psoriasis that never completely went 
away.  She used moisturizers on a daily basis, which seemed 
to help.  

The examination revealed a 3 x 3 cm patch on the right elbow, 
which was dry and psoriatic looking, and a 2 x 2 cm patch on 
the right ankle, which was slightly raised, erythematosus, 
and dry appearing.  The diagnosis was that of psoriasis, 
intermittent but chronic, never totally disappearing, without 
associated systemic signs or symptoms or functional 
impairment.  

Based on the above findings, the Board concludes that the 
veteran's service-connected skin disorder continues to 
warrant no more than a 10 percent evaluation under current 
Diagnostic Code 7806 because the exposed area affected is 
much less than the 20 percent of either exposed or total body 
area required for an evaluation in excess of 10 percent.  

There is also no evidence that the veteran required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks during the prior year, which is another way to obtain a 
30 percent evaluation for eczema under the current criteria.  

Consequently, an increased rating for the service-connected 
skin disability under either the old or new schedular 
criteria is not assignable.  

There are no other diagnostic code provisions that would 
provide a basis for a higher evaluation for the veteran's 
service-connected skin disorder.  The Board has considered 
other diagnostic codes pertaining to the skin under both the 
old and new regulations.  38 C.F.R. § 4.118, Diagnostic Codes 
7807-7819 (2001) (2006); see also 38 C.F.R. § 4.20 (2006).  


Sinusitis

Schedular Criteria

The veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6510.  Under DC 6510, a 10 percent rating is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent rating is assigned when a veteran has either 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or has more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

Analysis

The veteran is currently assigned a noncompensable evaluation 
for her service-connected sinusitis.  To warrant a 
compensable evaluation, there would need to be evidence of at 
least one incapacitating episode of sinusitis a year or 
evidence of at least three non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  

However, the treatment records and examinations fail to show 
evidence of incapacitating episodes or sufficient non-
incapacitating episodes.  In fact, when examined by VA in 
February 2003, when the testing included sinus x-ray studies, 
there was no evidence of active disease.  Consequently, an 
initial compensable evaluation is not warranted for service-
connected sinusitis.  


PID

Schedular Criteria

The veteran's service-connected PID is rated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7614.  

Under this code, symptoms that do not require continuous 
treatment are rated as noncompensable; symptoms that require 
continuous treatment are rated at 10 percent; and symptoms 
not controlled by continuous treatment are rated at 30 
percent.  38 C.F.R. § 4.116, Diagnostic Code 7614.  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for service-connected PID.  To warrant a compensable 
evaluation, there would need to be evidence that the 
veteran's PID symptoms require continuous treatment.  

The Board would note, however, that the medical records on 
file do not show continuous treatment for this condition.  In 
fact, the diagnoses on VA examinations in March 2001, March 
2003, and May 2006 were of a history of PID only, without any 
notation of a current condition.  

Consequently, an initial compensable evaluation for the 
service-connected PID is not assignable under these rating 
criteria.  


Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of each of the service-
connected disabilities at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case, as discussed above.  

There is no evidence showing that the veteran has experienced 
marked interference of employment or has been hospitalized 
due to any of the service-connected disabilities at issue.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

The Board notes that because initial disability ratings are 
at issue, the veteran can be assigned staged disability 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for the veteran's hepatitis C, skin disorder, 
sinusitis, and PID during the appeal period.  



ORDER

The claim of service connection for a claimed hearing 
disability is dismissed.  

Service connection for claimed tinnitus is denied.  

Service connection for the claimed post-operative residuals 
of surgery for strabismus is denied.  

Service connection for claimed thrombocytopenia is denied.  

Service connection for a claimed thyroid disorder is denied.  

An initial evaluation in excess of 30 percent for service-
connected hepatitis C is denied.  

An initial evaluation in excess of 10 percent for service-
connected skin disability is denied.  

An initial compensable evaluation for the service-connected 
sinusitis is denied.  

An initial compensable evaluation for the service-connected 
PID is denied.  



REMAND

A review of the claims files reveals VA medical evidence of 
carpel tunnel syndrome of the left wrist beginning in 
November 2006, with evidence of a tear on magnetic resonance 
imaging in February 2007.  

It is unclear from the evidence on file how this finding 
affects the severity of the veteran's service-connected left 
wrist disability.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the nature and 
severity of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Accordingly, the remaining matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask her to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated her for 
left wrist disability since March 2007, 
the date of the most recent medical 
evidence on file.  

After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the service-
connected left wrist disability.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies, 
including x-rays, must be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected left wrist disability.  
The examiner should comment as to 
whether the service-connected left wrist 
disability is productive of any 
functional loss.  If possible, the 
examiner should distinguish 
symptomatology attributable to the 
service-connected left wrist disability 
from symptomatology attributable to 
nonservice-connected left wrist 
disability.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.  

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO must readjudicate 
the veteran's claim for an initial 
compensable evaluation for her service-
connected left wrist disability based on 
all relevant evidence on file.  If the 
issue continues to be denied, the RO must 
provide the veteran and her 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


